



COURT OF APPEAL FOR ONTARIO

CITATION: Brown v. Lloyd's of London Insurance Market, 2015
    ONCA 235

DATE: 20150409

DOCKET: C59949

Cronk, Gillese and Brown JJ.A.

BETWEEN

Gary
    David Brown, a.k.a. Gary David Robert Brown,

Station
    Attendant Emeritus

Plaintiff/Appellant on Appeal

and

Lloyds of London Insurance Market and/or its
    agents for Ontario Granite Global Solutions LP and/or Granite Claims Solutions 
    formerly known as McLarens Canada (Lloyds), Law Society of Upper Canada
    (L.S.U.C.), Lawyers Professional Indemnity Company (Law Pro), University
    of Toronto (U of T), Toronto Dominion Bank Group (TD Bank), City of Toronto
    (Toronto), Canada Post Corporation (Canpost), West Neighbourhood House
    (WestNH), Police Association of Ontario (P.A.O.), Her Majesty the Queen in
    Right of Ontario (Ontario), Former Landlord of the Plaintiff Mr. A.
    Esden-Tempski and any and all past and present officers, directors, assigns,
    agents and, where applicable, such syndicates, partners, practitioners,
    licensees, etc., therefor and, but without limitation, such successors, heirs
    and estates of same

Defendants/Respondents on Appeal

Gary David Brown, In Person

R. Lee Akazaki, for the respondent, Granite Global Solutions LP
    and/or Granite Claims Solutions formerly known as McLarens Canada

George Benchetrit, for the respondent, Lloyds of London
    Insurance Market

Susan M. Sack, for the respondent, the Law Society of Upper
    Canada

Debra Eveleigh, for the respondent, Lawyers Professional
    Indemnity Company

William M. Pepall and Lucas E. Lung, for the respondent,
    University of Toronto

Jonathan A. Odumeru, for the respondent, Toronto-Dominion Bank
    Group

Kevin A. McGivney and Jonathan Chen, for the respondent, City of
    Toronto

Sebastian Schmoranz and Aaron S. Murray, for the respondent,
    Canada Post Corporation

Kate Findlay, for the respondent, West Neighbourhood House

Joanna Birenbaum, for the respondent, Police Association of
    Ontario

Fatema Dada, for the respondent, Her Majesty the Queen in right
    of Ontario

A. Esden-Tempski, In Person

Heard in writing: March 9, 2015

On motion under Rule 2.1 of the
Rules of Civil
    Procedure
, R.R.O. 1990, Reg. 194, for consideration of the appeal from the
    order of Justice Frederick L. Myers of the Superior Court of Justice, dated
    January 5, 2015.

ENDORSEMENT

[1]

By Notice of Appeal dated February 2, 2015, the appellant, Gary David
    Brown, a.k.a. Gary David Robert Brown Station Attendant Emeritus, appealed
    from the order of Myers J. of the Superior Court of Justice, dated January 5,
    2015, dismissing the appellants action under Rule 2.1 of the
Rules of
    Civil Procedure
, R.R.O. 1990, Reg. 194, as against all defendants except
    the defendant A. Esden-Tempski, the appellants former landlord, on the basis
    that the action was frivolous and vexatious and [could not] possibly succeed.

[2]

On February 18, 2015, the Registrar of this court notified the appellant
    that his appeal may be stayed or dismissed pursuant to Rule 2.1, on similar grounds. 
    The appellant delivered written submissions responding to the Registrars Rule
    2.1 notice.

[3]

Under Rule 2.1, this court may stay or dismiss a proceeding that appears
    on its face to be frivolous or vexatious or otherwise an abuse of the process
    of the court.  Having reviewed the appellants submissions and those of the
    respondent, the Toronto-Dominion Bank, as well as the appellants pleading and
    the motion judges reasons, we are satisfied that the appellants appeal is
    frivolous and vexatious or otherwise an abuse of the courts process and,
    therefore, that it should be dismissed on the authority of Rule 2.1.

[4]

The motion judge held that: i) the appellants statement of claim
    contains no intelligible claims against any of the defendants except possibly
    his former landlord [the defendant, A. Esden-Tempski]; and ii) apart from the
    claims concerning Mr. Esden-Tempski, the incidents pleaded and the relief
    sought in relation to them concern the redesign [of] the social welfare and
    legal services systems of Ontario.  The motion judge therefore held that it
    is self-evident on the face of the claim that it is frivolous and vexatious and
    cannot possibly succeed as against all of the defendants except, possibly, Mr.
    Esden-Tempski.

[5]

Accordingly, the motion judge dismissed the appellants action as
    against all defendants, except Mr. Esden-Tempski, and struck the appellants
    statement of claim in its entirety, with leave to the appellant to deliver an
    amended statement of claim within 60 days limited to claiming relief known to
    law against his former landlord.

[6]

We agree with the motion judges characterization of the appellants
    action and with his assessment of the appellants pleading.  With the possible
    exception of the claims sought to be advanced against Mr. Esden-Tempski, the
    allegations in the appellants pleading, to the extent that they are
    discernable, and the associated relief claimed are either non-justiciable or
    fail to disclose a reasonable cause of action within the meaning of the
Rules
.

[7]

In his Notice of Appeal, the appellant advances two grounds of appeal
    from the motion judges order: i) complaints of alleged procedural
    irregularities, for example, that several defendants, having filed Notices of
    Intent to Defend the appellants action, failed to deliver Statements of
    Defence or to respond to his offer to settle; and ii) that the motion judge
    erred, trivialized or wantonly misquoted the appellant in his reasons.

[8]

In his written submissions responding to the Registrars Rule 2.1 notice
    in this court, the appellant further alleges that: i) Rule 2.1 should be
    repealed or revoked; ii) one or more of the defendants may seek to cause him
    future harm; iii) the appellant is being denied access to justice; and iv)
    other homeless people in Ontario have endured sufferings similar to those
    experienced by the appellant.

[9]

None of the matters raised by the appellant in his Notice of Appeal and
    responding submissions, described above, constitutes a ground of appeal tenable
    at law from the motion judges ruling.  The appellants complaints either
    misconstrue the requirements of the
Rules
, mischaracterize the motion
    judges reasons, or raise speculative and/or bald assertions of past or future
    alleged injury to himself or others.

[10]

Like
    the motion judge, we conclude that while one might empathize with some of the
    appellants concerns and suggested experiences, they do not disclose actionable
    complaints, as pleaded.  Nor do they afford a viable ground of appeal from the
    motion judges order.

[11]

In
    these circumstances, the appellants appeal must be dismissed under Rule 2.1. 
    Both the appellants underlying action and his proposed appeal are so devoid of
    potential merit as to be frivolous and vexatious and an abuse of the courts
    process on their face, save only with respect to the appellants proposed
    claims against Mr. Esden-Tempski.  There can be no reasonable expectation that,
    should the appeal proceed, the appellant could obtain the relief he seeks.

[12]

For
    these reasons, this is an appropriate case for invocation of Rule 2.1 in
    relation to the appellants proposed proceeding in this court.  The appellants
    appeal is therefore dismissed.

[13]

This
    is not an appropriate case for any award of costs in relation to this Rule 2.1
    motion.  The court dispenses with the need for the respondents to seek the
    appellants approval as to the form and content of this courts order.

E.A. Cronk J.A.

E.E. Gillese J.A.

David Brown J.A.


